Gileillan, C. J.
Motion to affirm judgment under rules 11 and 14. In opposition, appellant shows a notice dismissing *180the appeal served upon the respondent and filed, with proof of service, with the clerk.
There is no statute or rule of court controlling the practice in relation to the dismissal or withdrawal of appeals to this court. Where there is no such statute ór rule of court we think that, if an appellate court has once got jurisdiction of a cause, it cannot be deprived of that jurisdiction, and the respondent of a decision, at the mere will of the appellant. He should make application to the court for leave to dismiss. A mere notice that he dismisses is a nullity. Judgment affirmed.